Filed pursuant to Rule 433 Registration No. 333-155631 CUSIP #:63743HEA6 NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION Medium-Term Notes, Series C With Maturities of Nine Months or More from Date of Issue Floating Rate Notes Term Sheet Issuer: National Rural Utilities Cooperative Finance Corporation Issue Ratings: A2 / A (Moody’s / S&P) Principal Amount: Security Type: Senior Unsecured Issue Price: 100% of Principal Amount Trade Date: March 2, 2011 Original Issue Date: March 9, 2011 Maturity Date: December 9, 2011 Initial Interest Rate: Determined as if the Original Issue Date was an Interest Reset Date Base Rate: USD 3-Month LIBOR Spread: Plus 10 basis points Index Maturity: 3-Month Interest Payment Dates: June 9, 2011, September 9, 2011, and December 9, 2011 Interest Reset Dates: June 9, 2011 and September 9, 2011 Redemption Date: None Agent: RBC Capital Markets, LLC (Sole Bookrunner) Capacity: Principal Form of Note: (Book-Entry or Certificated) Book-Entry Denominations: $2,000 x $1,000 Note: A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for this offering. Before you invest, you should read the prospectus for this offering in that registration statement, and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by searching the SEC online database (EDGAR®) at www.sec.gov. Alternatively, you may obtain a copy of the prospectus from RBC Capital Markets, LLC by calling toll-free at 1-866-375-6829.
